Title: New York Assembly. Motion that Five Delegates be Appointed to the Constitutional Convention, [16 April 1787]
From: Hamilton, Alexander
To: 


[New York, April 16, 1787]
Mr. Hamilton made a motion that the House would agree to a resolution in the words following, viz.
Resolved, (if the Honorable the Senate concur herein) That two Delegates be appointed, in addition to those already appointed to represent this State at the Convention proposed to be holden at Philadelphia, on the second Monday of May next; and that any three of the persons heretofore appointed and of those now to be appointed, shall be sufficient to represent this State at the said Convention; and that this House will be ready on Wednesday next to proceed to the appointment of the said two Delegates, in the manner in which Delegates are appointed to Congress.
The question being put, whether the House would agree to the said resolution, it was carried in the affirmative.
